          Case 19-11323-BLS        Doc 11     Filed 06/21/19      Page 1 of 1



               IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE DISTRICT OF DELAWARE

In the Matter of:                                   }
                                                    }
John Matthew Hanling,                               }      Case No: 19-11323 BLS
                                                    }      Chapter: 13
          Debtor(s)                                 }


   NOTICE OF ADJOURNED\ RESCHEDULED MEETING OF CREDITORS


TO: ALL CREDITORS ON ATTACHED MATRIX


John Hanling
419 Riblett Lane
Wilmington DE 19808



PLEASE TAKE NOTICE that the 341- 13 Meeting of creditors has been rescheduled to,

August 6, 2019 at 10:00AM . The hearing will be held in the United States Courthouse at

844 King Street, Room 3209, Wilmington, Delaware 19801.



Dated: June 21, 2019                COOPER LEVENSON, P.A.


                                    By: __/s/ Erin K. Brignola___________________
                                           Erin K. Brignola, Esquire (2723)
                                           30 Fox Hunt Drive
                                           Bear, DE 19701
                                           (302) 838-2600
                                            Attorney for Debtor
                                            ebrignola@cooperlevenson.com
